Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/4/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joe Chen and Gerald Norton on 6/28/22 and 6/29/22.
The application has been amended as follows: 


	In claim 1, line 7, replace “high-frequency” with –frequency--.
	In claim 1, line 10, before “variation”, insert --impedance--.
	In claim 1, line 10, replace “resulting”, with –which is a result--.
	In claim 1, line 11, replace “high-frequency” with –frequency-. 
	In claim 1, line 12, before “variation”, insert –impedance--.
	In claim 1, line 12, replace “resulting” with  --which is a result--.
	In claim 1, line 17, after “signal”, insert –to produce an amplified biosensor output signal--.
	In claim 1, line 18, replace “high-frequency” with –frequency--.
	In claim 3, line 1, before “wherein” insert –wherein the microfluidic flow channel accommodates passage of a plurality of particles and--.
	In claim 3, line 3, replace “the passage of the particle” with –of the particles--.
	In claim 6, line 1, replace “the concentration” with –a concentration--.
	In claim 6, line 1, replace “the concentration” with –a concentration--.
	In claim 10, line 2, replace “high-frequency” with –frequency--.
	In claim 16, line 3, delete “hematocrit,”.
	In claim 16, line 3, replace “microbial” with –microbe--.
	In claim 18, line 2, replace “the high-frequency drive signal with a plurality of high frequencies” with –frequency drive signals with a plurality of frequencies--.
	In claim 19, delete “high”.
	In claim 20, line 4, replace “high-frequency” with –frequency--.
	In claim 21, line 2, replace “amplify the” with –amplify an--.
	In claim 22, line 2, replace “the” with –an--.
	In claim 24, line 2, replace “the” with –an--. 	
	In claim 25, line 3, replace “the analysis of the impedance” with –an analysis of an impedance--.
	In claim 27, line 2, replace “the impedance” with –an impedance--.
	In claim 27, line 3, replace “(2)” with –(b)--.
	In claim 27, line 3, replace “the analysis” with –an analysis--.
	In claim 31, line 2, replace “portion of the” with –portion of a--.
	In claim 31, line 3, replace “the particle” with –a plurality of particles--.
	In claim 34, line 2, replace “high-frequency” with –frequency--.
	In claim 34, line 3, replace “frequency filter” with –lock-in amplifier--.
	In claim 35, line 3, delete “high-“.
	In claim 36, line 2, replace “the” with –an--.
	In claim 36, line 3, replace “the impedance” with –an impedance--.
	In claim 37, line 2, replace “the” with –an--.

Allowable Subject Matter
Claims 1-37 are allowed.
The following is an examiner’s statement of reasons for allowance. It was not found in the prior art search a teaching or suggestion for a device or method of using a device that comprises an impedance cytometer comprising: a carrier configured to be attached to a living being, a biosensor mounted to the carrier, the biosensor comprising: a microfluidic flow channel structured to accommodate passage of a particle, an impedance circuit that includes a signal generator that produces a frequency drive signal that is applied to the microfluidic flow channel to produce a biosensor output signal, wherein the impedance circuit delivers a biosensor output signal having a high-frequency impedance variation which is a result from application of the frequency drive signal to the microfluidic flow channel, the biosensor output signal further having a low-frequency impedance variation which is a result from an impedance variation within the microfluidic flow channel during the passage of the particle therethrough, and a lock-in amplifier which amplifies the biosensor output signal to produce an amplified biosensor output signal, mixes the amplified biosensor output signal with the frequency drive signal, and frequency-filters the mixed, amplified biosensor output signal to output an impedance signal representing the low-frequency impedance variation resulting from the passage of the particle through the microfluidic channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150212039 (Discloses a biosensor with a lock-in amplifier and frequency mixer, para. 0029 and 0071).
	US 20100141938 (Discloses a microfluidic detection device with a lock-in amplifier, para. 0015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641